UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4522


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JESUS ROJAS-QUINTANA, a/k/a Moises Acosta, a/k/a Moises Cano-Acosta,
a/k/a Cruz Ramirez-Acosta,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-cr-00020-BO-1)


Submitted: March 20, 2018                                         Decided: March 28, 2018


Before GREGORY, Chief Judge, and NIEMEYER, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Stephen C. Gordon, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Barbara D. Kocher, Assistant United States Attorneys, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jesus Rojas-Quintana appeals the 18-month sentence imposed following his guilty

plea to illegal reentry into the United States after deportation following an aggravated

felony, in violation of 8 U.S.C. § 1326(a), (b)(2) (2012). Arguing that the district court

improperly treated his 2014 North Carolina drug conviction as a felony for which he was

sentenced to a term of imprisonment exceeding one year and one month, Rojas-Quintana

contends that the district court procedurally erred by incorrectly calculating his criminal

history points and his total offense level under the Sentencing Guidelines. We affirm.

       We review a sentence for reasonableness, applying a “deferential abuse-of-

discretion standard,” Gall v. United States, 552 U.S. 38, 41 (2007), and, if there was an

abuse of discretion, we will reverse unless the error was harmless, United States v. Lynn,

592 F.3d 572, 576 (4th Cir. 2010). “[A] district court should begin all sentencing

proceedings by correctly calculating the applicable Guidelines range.” Gall, 552 U.S. at

49. In evaluating the district court’s Guidelines calculations, we review the district

court’s factual findings for clear error and its legal conclusions de novo. United States v.

White, 771 F.3d 225, 235 (4th Cir. 2014).

       A review of the district court record confirms that Rojas-Quintana has a prior

North Carolina conviction for possession with intent to sell or deliver cocaine for which

he received a sentence of 10 to 21 months’ imprisonment. Rojas-Quintana argues that,

because North Carolina’s Justice Reinvestment Act of 2011, N.C. Gen. Stat. §§ 15A-

1368 to 15A-1368.6 (2017), required the last nine months of this sentence to be served in

post-release supervision, the sentence imposed did not exceed one year and one month as

                                             2
required for application of U.S. Sentencing Guidelines Manual §§ 4A1.1(a),

2L1.2(b)(2)(C) (2016).

      In determining a defendant’s criminal history category, the sentencing court must

“[a]dd 3 points for each prior sentence of imprisonment exceeding one year and one

month.” USSG § 4A1.1(a). “The term ‘sentence of imprisonment’ means a sentence of

incarceration and refers to the maximum sentence imposed.” USSG § 4A1.2(b)(1). In

the case of an indeterminate sentence set forth in a range of months, the length of a

sentence of imprisonment is the stated maximum number of months in that given range.

See USSG § 4A1.2 cmt. n.2.

      In determining a defendant’s total offense level, the Guidelines provide that “[i]f,

before the defendant was ordered deported or ordered removed from the United States for

the first time, the defendant sustained a conviction for a felony offense (other than an

illegal reentry offense) for which the sentence imposed exceeded one year and one

month,” the district court must “increase [the base offense level] by 6 levels.” USSG

§ 2L1.2(b)(2)(C). “‘Sentence imposed’ has the meaning given the term ‘sentence of

imprisonment’” as set forth in USSG § 4A1.2. USSG § 2L1.2 cmt. n.2.

      In United States v. Barlow, 811 F.3d 133 (4th Cir. 2015), we considered the effect

of North Carolina’s Justice Reinvestment Act and held that the term of post-release

supervision is part of the term of imprisonment. Id. at 138-40. Based on our decision in

Barlow, we find that the 21-month sentence imposed for Rojas-Quintana’s 2014 state

drug offense exceeded one year and one month and, therefore, the district court properly

assessed three criminal history points for the prior conviction and properly applied the

                                           3
six-level enhancement under USSG § 2L1.2(b)(2)(C) to Rojas-Quintana’s base offense

level. Accordingly, we affirm the district court's judgment.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                            4